Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-24-2020 under new application which is continuation of 16,178, 384, as well as continuation-in-parts (CIP) of 16,030,672, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rigid member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-01-2018, 09-19-2018, 01-30-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rigid member is not recited in the specification or displayed in the drawing.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cricri Francesco et al. (US 20170263032 A1) view of Miller Robin Michael et al. (US 20180348812 A1).

Regarding Claim 1, Cricri Francesco et al. (US 20170263032 A1) suggests a head-mountable display device (please see page 1, paragraph 20 suggests Item # 100 figure 1, wearable device on the head or mounted on the head goggles or eyeglasses  or a monocular device worn by animal) comprising: a frame designed to fit against the head of an animal (please see figure 1, item # 100, securely fitted to animal head); a rigid member coupled to the frame (page 3, paragraph 38 suggests there is housing in which all the controlling , sensing and processing hardware’s resides such as headset which further suggests fastener or rigid member coupled to the goggles or eyeglasses or monocular frame to accommodate headset); and an output subsystem coupled to the rigid member (page 3, paragraph 38 suggests there is housing in which all the controlling , sensing, input, output and processing hardware’s resides such as headset 
Further Examiner maintains the at least a portion of a fastener, the fastener configured to removably attach the housing to a head fitting designed to fit the head of an animal is well known to one ordinary skill in the art as disclosed by prior art of Jesse R. Emilo (US 9,516,862 B1) disclosure; please see abstract, Col. 3, Line 58-65, further Col. 4, Lines 45-67.
However, prior art Cricri Francesco et al. (US 20170263032 A1) fails to disclose rigid member.
However, the prior art of Miller Robin Michael et al. (US 20180348812 A1) discloses rigid member a rigid member coupled to the frame (page 1, paragraph 16).

Miller Robin Michael et al. (US 20180348812 A1) teaches head mounted display with rigid member coupled to HMD frame.
Cricri Francesco et al. (US 20170263032 A1) teaches having headset for securing the all the electronic hardware with apparatus consist of either pair of glasses, goggles, a visor, helmet, monocular, or similar.
Cricri Francesco et al. (US 20170263032 A1) does not teach head mounted display with rigid member coupled to HMD frame.
Cricri Francesco et al. (US 20170263032 A1) contained a device which 
differed the claimed process by the substitution of head mounted display with rigid member coupled to HMD frame. Miller Robin Michael et al. (US 20180348812 A1) teaches substituted head mounted display with rigid member coupled to HMD frame and their functions were known in the art to have head mounted display with rigid member providing protection to head mounted display frame. Cricri Francesco et al. (US 20170263032 A1) could have been substituted with the wearable display devices aligned to the sight of the animal or head mounted display with rigid member of Miller Robin Michael et al. (US 20180348812 A1) and the results would have been predictable and resulted in providing protection and security to head mounted display. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Cricri Francesco et al. (US 20170263032 A1) suggests the frame is at least a part of a goggles (pages 1, 2, paragraphs 20, 27suggests the head mounted display is pair of glasses, goggles, a visor, helmet, monocular, or similar).

Regarding Claim 3, Miller Robin Michael et al. (US 20180348812 A1) suggests the rigid member comprises a metal bracket (page 1, paragraph 16, suggests rigid member attached to front and side forming a bracket type environment).

Regarding Claim 4, Miller Robin Michael et al. (US 20180348812 A1) suggests display generation element and the passive optical element are both coupled to the rigid member (page 1, paragraph 16, the rigid member protects front where the display and optical lenses are in the goggles of Cricri Francesco et al. (US 20170263032 A1) pages 1, 2, paragraphs 20, 27).

Regarding Claim 5, Cricri Francesco et al. (US 20170263032 A1) suggests the frame is designed to fit against the head of the animal so as to surround at least said eye of the animal (pages 1, 2, paragraphs 20, 27  suggests the head mounted display is pair of glasses, goggles, a visor, helmet, monocular, or similar).

Regarding Claim 6, Cricri Francesco et al. (US 20170263032 A1) suggests the frame is designed to fit against the head of the animal so as to surround at least two 

Regarding Claim 7, Cricri Francesco et al. (US 20170263032 A1)  fails to suggest a lens coupled to the frame, the lens having an opening therein, wherein the optical subsystem is mounted so as to traverse the opening in the lens.
However, Examiner maintains a lens coupled to the frame, the lens having an opening therein, wherein the optical subsystem is mounted so as to traverse the opening in the lens is well-known to one ordinary skill in the art as disclosed by prior art of Peter Michael Cazalet et al. (US 20160147086 A1) disclosure; please see page 3, paragraph 42, figure 3A.

Regarding Claim 8, Cricri Francesco et al. (US 20170263032 A1) does suggest the passive optical element (figure 1, paragraph 20, 27 suggests apparatus pair of glasses, goggles, a visor, helmet, monocular, or similar further suggests having optical lenses providing displayed images, further, paragraphs 20, 26-28, 42, 47 suggests when the wearable device fitted to animal head or mounted on animal head, animal gets to see augmented reality images with environmental images).
However, Cricri Francesco et al. (US 20170263032 A1) fails to suggest comprises a beamsplitter/combiner.
However, Examiner maintains HMD or head mounted display as well as HUD or heads-up display optics with beamsplitter/combiner are well-known to one ordinary skill 

Regarding Claim 9, Cricri Francesco et al. (US 20170263032 A1) does suggest the passive optical element comprises a display element that is at least partially transparent, on which to overlay augmented reality images and/or mixed reality images on the animal’s view of the real world (figure 1, paragraph 20, 27 suggests apparatus pair of glasses, goggles, a visor, helmet, monocular, or similar further suggests having optical lenses providing displayed images, further, paragraphs 20, 26-28, 42, 47 suggests when the wearable device fitted to animal head  or mounted on animal head, animal gets to see augmented reality images with environmental images).

Regarding Claim 10, Cricri Francesco et al. (US 20170263032 A1) does suggest the output subsystem is configured to display images using shapes and colors optimized for visual perception capabilities of a particular animal species (please figures 4-8 suggesting the output subsystem is configured to display images using shapes optimized for visual perception capabilities of a particular animal species).
Further please see well-known prior art of Aastuen David J W et al. (US 20040130681 A1) disclosure; HMD or head mounted display as well as HUD or heads-up display does provide colored images pages 1-3 paragraphs 4, 31, 39.

Regarding Claim 11, Cricri Francesco et al. (US 20170263032 A1) does suggest the output subsystem is configurable to generate images conforming to a plurality of 

Regarding Claim 12, Cricri Francesco et al. (US 20170263032 A1) does suggest the output subsystem comprises an audio output device (pages 2-4, paragraphs 29, 47, 48 suggests audio output devices).

Regarding Claim 13, Cricri Francesco et al. (US 20170263032 A1) does suggest the output subsystem comprises a tactile output device (pages 2, 5, paragraphs 26, 63 suggests having vibrating module as well as sensor)

Regarding Claim 14, Cricri Francesco et al. (US 20170263032 A1) does suggest the output subsystem comprises an olfactory output device (pages 2-4, paragraphs 29, 47, 48 suggests audio output devices as well as an olfactory output device).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cricri Francesco et al. (US 20170263032 A1) view of Aastuen David J W et al. (US 20040130681 A1).

Regarding Claim 15, Cricri Francesco et al. (US 20170263032 A1) suggests a head-mountable display device (please see page 1, paragraph 20 suggests Item # 100 
Further Examiner maintains the at least a portion of a fastener, the fastener configured to removably attach the housing to a head fitting designed to fit the head of an animal is well known to one ordinary skill in the art as disclosed by prior art of Jesse R. Emilo (US 9,516,862 B1) disclosure; please see abstract, Col. 3, Line 58-65, further Col. 4, Lines 45-67.
However, prior art Cricri Francesco et al. (US 20170263032 A1) fails to disclose a beam splitter/combiner optically coupled to the display generation element
However, the prior art of Aastuen David J W et al. (US 20040130681 A1) discloses head mounted display with a beam splitter/combiner optically coupled to the display generation element (please see pages 1, 2, 7, paragraphs 0004, 31, 75-78).
Cricri Francesco et al. (US 20170263032 A1) teaches wearable display devices aligned to the sight of the animal or head mounted display.
Aastuen David J W et al. (US 20040130681 A1) teaches head mounted display with a beam splitter/combiner optically coupled to the display generation element.
Cricri Francesco et al. (US 20170263032 A1) teaches having headset for securing the all the electronic hardware with apparatus consist of either pair of glasses, goggles, a visor, helmet, monocular, or similar.
Cricri Francesco et al. (US 20170263032 A1) does not teach with a beam splitter/combiner optically coupled to the display generation element.
Cricri Francesco et al. (US 20170263032 A1) contained a device which differed the claimed process by the substitution of head mounted display with a beam splitter/combiner optically coupled to the display generation element. Aastuen David J W et al. (US 20040130681 A1) teaches substituted head mounted head mounted display with a beam splitter/combiner optically coupled to the display and their functions were known in the art to have head mounted display with a beam splitter/combiner optically coupled to the display generation element to be able to truly wide-angle, allow viewing or display of high-contrast images with low optical aberration. Cricri Francesco et al. (US 20170263032 A1) could have been substituted with the wearable display devices aligned to the sight of the animal or head mounted display with a beam splitter/combiner optically coupled to the display generation element of Aastuen David J W et al. (US 20040130681 A1) and the results would have been predictable and resulted in providing truly wide-angle, allow viewing or display of high-contrast images with low optical aberration
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 16, Cricri Francesco et al. (US 20170263032 A1) does suggest overlay augmented reality images and/or mixed reality images on the animal’s view of the real world (figure 1, paragraph 20, 27 suggests apparatus pair of glasses, goggles, a visor, helmet, monocular, or similar further suggests having optical lenses providing displayed images, further, paragraphs 20, 26-28, 42, 47 suggests when the wearable device fitted to animal head  or mounted on animal head, animal gets to see augmented reality images with environmental images (suggesting the goggle or eyeglasses are transparent).
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE Jin-Goo et al. (US 20160063767 A1) view of Cricri Francesco et al. (US 20170263032 A1).

Regarding Claim 17, LEE Jin-Goo et al. (US 20160063767 A1) suggests a sensor module (please see pages 1, 2, 7, 8,  paragraphs 19, 20, 119, 126-134 these paragraphs recited sensor module) comprising: a housing (please see pages 1, 2, paragraphs 19, 20 sensor module with housing); at least a portion of a fastener, the fastener configured to removably attach the housing to a head fitting designed to fit the head of an user (please see pages 1, 2, paragraphs 19, 20, page 5, paragraphs 79, 81, 82, 85 suggests a portion of a fastener, the fastener configured to removably attach to the housing to a head fitting designed to fit the head of an user) ; and a first camera at least partially contained within the housing (pages 6, 7, 8, 10, 11  paragraphs 101, 115, 134, 157-162 theses paragraph recites having a camera); while the sensor module is attached to the head fitting (please see pages 1, 2, paragraphs 19, 20, page 5, paragraphs 78, 79 sensor module is part of a HMD or head mounted display).
Further Examiner maintains the at least a portion of a fastener, the fastener configured to removably attach the housing to a head fitting designed to fit the head of an animal is well known to one ordinary skill in the art as disclosed by prior art of Jesse 
 	Further Regarding Claim 17, LEE Jin-Goo et al. (US 20160063767 A1) fails to suggest positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal.
However, prior art of Cricri Francesco et al. (US 20170263032 A1) suggests positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation (please see please see pages 1-4. paragraphs 20-28, 42, 47-49, 57, suggests when the wearable device fitted to animal head  or mounted on animal head, animal gets to see augmented reality images with environmental images and also suggests the sensor module is mounted on apparatus 100 being a head mounted display type devices such as pair of glasses, goggles, a visor, helmet, monocular, or similar) while the sensor module is attached to the head piece and the head piece is worn by the animal (please see pages 1-4, paragraphs 20-27, 47-49, 57 suggests the sensor module is mounted on apparatus 100 being a head mounted display type devices such as pair of glasses, goggles, a visor, helmet, monocular, or similar and is worn by animal).
LEE Jin-Goo et al. (US 20160063767 A1) teaches a sensor module comprising: a housing; at least a portion of a fastener; the housing and the fastener being configured to enable the sensor module to be removably attached to a head piece.
Cricri Francesco et al. (US 20170263032 A1) teaches display devices aligned to the sight of the animal or head mounted display with sensor module with GPS for 
LEE Jin-Goo et al. (US 20160063767 A1) teaches a sensor module comprising: a housing; at least a portion of a fastener; the housing and the fastener being configured to enable the sensor module to be removably attached to a head piece.
LEE Jin-Goo et al. (US 20160063767 A1) does not teach positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal.
LEE Jin-Goo et al. (US 20160063767 A1) contained a device which 
differed the claimed process by the substitution of head mounted display with sensor module positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal. Cricri Francesco et al. (US 20170263032 A1) teaches substituted head mounted display with sensor module positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal and their functions were known in the art to monitor, entertain and train the animal. LEE Jin-Goo et al. (US 20160063767 A1) teaches could have been substituted with head mounted display with sensor module head results would have been predictable and resulted in providing the animal wearing the HMD is entertained or trained with watching another animal move and sound in  a real-world living environment
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 18, Cricri Francesco et al. (US 20170263032 A1) suggests a second camera at least partially contained within the housing and positioned to acquire image data of the real world environment of the animal when the sensor module
is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal (please see pages 1-4paragraphs 23-25, 31-36, 57 suggests  a sensor module 130 may be a camera  encompass arrays of two or more cameras that are used in place of a single camera to permit e.g. depth perception and/or a greater field of view and  sensor module positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal)



Regarding Claim 20, Cricri Francesco et al. (US 20170263032 A1) suggests a second camera at least partially contained within the housing and positioned to acquire image data of the real world environment of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal (please see pages 1-4, paragraphs 23-25, 31-36, 57 suggests  a sensor module 130 may be a camera  encompass arrays of two or more cameras that are used in place of a single camera to permit e.g. depth perception and/or a greater field of view and  sensor module positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-23 of U.S. Patent No. US 10,630,873 B2; claims 1-20 of U.S. Patent No. US 10,609,902 B2 in view of Claim 1, of US 10,466,740 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-20 to Claims 1-23 of U.S. Patent No. US 10,630,873 B2; Claims 1-20 of U.S. Patent No. US 10,609,902 B2 and Claim 1 of US 10,466,740 B2 of patented applications; 

Instant Application Number 
16,828,842

US Patent Number
US 10,630,873 B2
US 10,609,902 B2
     1.     A head-mountable display device comprising: a frame designed to fit against the head of an animal; a rigid member coupled to the frame; and an output subsystem coupled to the rigid member, the output subsystem including a display generation element and a passive optical element optically coupled to the display generation element, the display generation element and the passive optical element collectively arranged to project an image into an eye of the animal when the head-mountable display device is mounted to the animal and in operation, wherein at least one of the display generation element or the passive optical element is aligned with a line of sight of the animal when the head-mountable display device is mounted to the head of the animal.


17.    A sensor module comprising:
a housing; at least a portion of a fastener; the housing and the fastener being configured to enable the sensor module to be removably attached to a head piece that is designed to fit the head of a particular animal or a particular species of animal; and a first camera at least partially contained within the housing and positioned to acquire image data of a real world environment of the animal from a perspective of the animal when the sensor module is in operation while the sensor module is attached to the head piece and the head piece is worn by the animal.
US Patent Number
     US 10,630,873 B2
     1.  A sensor module comprising: a housing of the sensor module; at least a portion of a fastener, wherein the housing and the fastener are designed to enable the sensor module to be removably attached to a particular design of goggles designed to fit the morphological head structure of a specific animal or a specific species of animal; and a first camera at least partially contained within the housing and positioned to acquire image data of a real world environment of the animal from a perspective of an animal when in operation while the sensor module is attached to the goggles and the goggles are worn by the animal.

    US Patent Number
    US 10,609,902 B2
    1.  A head-mountable display device comprising: a goggles designed to fit the head of an animal, the goggles including a frame that rests against the head of the animal when the head-mountable display device is worn by the animal, the goggles further including a lens supported by the frame, the lens having an opening therein; a plurality of brackets coupled to the frame of the goggles; and an output subsystem configured to output a signal to the animal, the output subsystem including an active display element and a beamsplitter/combiner collectively configured to project an image into an eye of the animal when the head-mountable display device is in operation, the active display element and the beamsplitter/combiner each coupled to the plurality of brackets, wherein the beamsplitter/combiner is aligned with the opening in the lens along a line of sight of 

US 10,466,740 B2
1. A display, comprising: a display panel assembly configured to display images; a display protection shell having a front end configured to attach to the display panel assembly; and a metal frame comprising: a front surface, a rear surface at an opposite side of the front surface, the display panel assembly placed between the front end of the display protection shell and the rear surface, and a wall raised from the rear surface, the wall spaced apart from and extending along at least an edge of the display protection shell to protect the display protection shell, the wall including: a first segment extending along the edge of the display protection shell, a second segment angled outward from the edge, and a third segment angled inward 
(15)    The front cover 103 is a rigid member placed at the front part of the HMD 100 to protect components in the HMD 100. In one embodiment, the front cover 103 is secured to the side cover 107 via screws or other fastening mechanism that enables the front cover 103 to be removed from the side cover 107 for maintenance "purposes." The front cover has two cameras 101 at upper two corners and bottom two edges. These cameras 101 can be used to capture views outside of the HMD 100, and display them to the user.

10,466,740 B2) further specification recites front panel component is a rigid member The front cover 103 is a rigid member placed at the front part of the HMD 100 to protect components in the HMD 100 and 
Claimed in Claim 1, as protection shell having a front end configured to attach to the display panel assembly; and a metal frame comprising: a front surface, which maps to specification recited above.
	Further other Claims 2-14, 16, and 18-20 of instant application claims same or similar limitation as Claims 2-23 of U.S. Patent No. US 10,630,873 B2 and Claims 2-20 of U.S. Patent No. US 10,609,902 B2 of patented applications.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Patel Sachin (US 20180001188 A1) disclosure; paragraph 25.
Dopilka David J (US 20170019602 A1) disclosure; paragraph 57

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-25-2021